Powell, J.
The headnote states sufficient of the facts. The present case is distinguished from Burch v. Pedigo, 113 Ga. 1157 (39 S. E. 493, 54 L. R. A. 808), by the fact that in that case only *586the note (i. e., the evidence of the indebtedness alone) was transferred, as well as by the fact that the transfer in that case was made prior to the passage of the act of 1899. It is distinguished from Swann Davis Co. v. Stanton, 7 Ga. App. 668 (67 S. E. 888), by the fact that in that case there'was no written transfer at all.

Judgment affirmed.